Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-3, 7, 8, 11, 13, 15, 16, 21, 22, 24, 28, 31, 33, 38, 40-42, 49, 67, 69-71, 73, 74, 76, 78, 79, and 82-85 are all the claims.
2.	 The preliminary amendment to the specification of 11/1/2019 is entered.

Election/Restrictions
3.	Applicant’s election without traverse of Group II in the reply filed on 12/7/2021 is acknowledged.
4.	Claims 1-3, 7-8, 11, 13 and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2021.
5.	Applicant’s election without traverse of species for treatment, eosinophilic duodenitis, and the antibody species listed in claim 42 part (A), i.e., an anti-Siglec-8 antibody comprising HVR sequences of SEQ ID Nos: 61-66 in the reply filed on 12/7/2021 is acknowledged.
	The non-elected species in Claim 42 are rejoined for examination.
6.	Claims 15, 16, 21, 22, 24, 28, 31, 33, 38, 40-42, 49, 67, 69-71, 73, 74, 76, 78, and 82-85 are under examination.
Information Disclosure Statement
7.	The IDS of 12/7/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Specification
8.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tris, Triton, Octet, Luminex, Sephadex G75, Sypro Ornage, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
b) Table 4 appears to contain a discrepancy in reciting the same CDRs for each of the light chains otherwise designated “2E2 RKA F-Y” and “2E2 RKF F-Y”.

    PNG
    media_image1.png
    172
    807
    media_image1.png
    Greyscale
Clarification is requested and absent an explanation appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 15, 16, 21, 22, 24, 28, 31, 33, 38, 40-42, 49, 67, 69-71, 73, 74, 76, 78, and 82-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 15, 16, 21, 22, 24, 28, 31, 33, 38, 40-42, 49, 67, 69-71, 73, 74, 76, 78, and 82-85 are indefinite for the preamble reciting a method of treatment absent the individual being in need thereof. The preamble (A method for treating an eosinophilic gastrointestinal disorder (EGID) in an individual), includes the phrase “administering to the individual” which narrows the set of recipients who would be treated by the recited method by identifying the patient population as someone needing treatment for EGID.  The claims fail to make this tie in by failing to recite that the patient is in need of 
	b) Claims 16 is indefinite for reciting “EGE and EG” in duplicate from what is already referenced for each of EGE and EG in the same claim. 
c) Claim 31 is indefinite for the phrase “a peripheral blood sample obtained from the individual has increased expression of CCL2, as compared to a reference value.” There is no detail for what the reference value is. It is therefore unclear which values of CCL2 expression are ‘increased’ and consequently it is unclear which values of CCL2 expression fall in the scope of the claims.
d) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation in element (a), and the claim 33 also recites elements (b)-(d) which are each the narrower statement of the range/limitation. The claim(s) is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
e) Claim 74 is indefinite for the phrase “wherein the antibody has been engineered to improve antibody-dependent cell-mediated cytotoxicity (ADCC) activity.” It is unclear and ambiguous how the engineering relates to the VH and VL domains of Claim 42, and whether these domains targeted for the engineering in order to achieve the intended outcome for the antibody.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	Claims 15, 16, 21, 22, 24, 28, 31, 33, 38, 40-41, 67, 69-71, 73, 74, 76, 78, and 82-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to methods of administering an antibody wherein the antibody is not defined by the critical regions of its primary structure (i.e., the CDR regions, or the heavy and light chain variable regions).  Functional limitations are recited, including an explicit recitation that the antibody must specifically bind Siglec-8, and an implicit function that the antibody must inhibit or neutralize Siglec-8 in order to be therapeutically effective.  Structural limitations other than amino acid sequence, including type of IgG1 Fc regions, glycosylation patterns, and classes of antibodies such as humanized or human antibodies, are recited.  
Therefore, all of the rejected claims read on methods of administering antibodies comprising less than the full complement of six CDR sequences.  Additionally, the claims do not recite a structure for the recited antigen, Siglec-8.  In summary, the claims recite a method of administering a genus of antibody products having (1) an explicitly recited functional feature of specifically binding any Siglec-8 protein and (2) an implied functional feature of inhibiting Siglec-8 such that the antibody products have the required activity in the therapeutic methods.  However, the claims recite only minimal structural features or partial structural features.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind Siglec-8 proteins and how to test them for desired binding and therapeutic activities. Specifically, the application only describes antibodies derived from four constructs: 2E2, 1C3, 1H10, and 4F11.  Accordingly, the specification describes a limited number of species of antibody having the structure and functions required by the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating tumors or inducing an immune response.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 15-16, 38, 40-42, 49, 67, 69-71, 73-74, 76, 78, and 84-85  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bebbington et al (USPN 9546215 (issued January 17, 2017); priority to 61/913,891 (filed 12/9/2013)) as evidenced by Youngblood (PTO 892 form).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Bebbington teaches and claims:
56. A method of treating a disease characterized by an increase of activated eosinophils or increased activity of mast cells expressing Siglec-8 in a subject, the method comprising administering to the subject an effective amount of the antibody of claim 1, 16 or 17, wherein the antibody of the Claim 1 binds to a human Siglec-8, wherein the antibody comprises a heavy chain variable region and a light chain variable region, wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO:6 or the light chain variable region comprises the amino acid sequence of SEQ ID NOs:16 or 21. (instant Claim 15)
The sequence alignment for SEQ ID NO: 6 (VHCDR1-3 and VH E2E clone) of Bebbington has 100% identity with instant claimed SEQ ID NO: 6 (instant Claims 42 (a)(c)(e)(f)) and 49)

    PNG
    media_image2.png
    756
    791
    media_image2.png
    Greyscale

The sequence alignment for SEQ ID NO: 16 (VLCDR1-3 and VL E2E clone) of Bebbington has 100% identity with instant claimed SEQ ID NO: 16 (Claims 42 (a)(c)(e)(f)) and 49)


    PNG
    media_image3.png
    865
    831
    media_image3.png
    Greyscale


The sequence alignment for SEQ ID NO: 21 (VLCDR1-3 and VL E2E clone) of Bebbington has 100% identity with instant claimed SEQ ID NO: 21 (Claims 42 (a)(c)(e)(f)) and 49)

    PNG
    media_image4.png
    871
    838
    media_image4.png
    Greyscale

Each of claims 16 and 17 of the reference recite the sequence combination of SEQ ID NOS: 6 and 16 (Claim 16) and SEQ ID NOS: 6 and 21 (Claim 17).
	Bebbington teaches and claims:
59. The method of claim 56, wherein the disease is selected from the group consisting of: … hypereosinophilic syndrome. (instant Claim 16)
	Bebbington teaches and claims:
61. The method of claim 56, wherein the disease is selected from the group consisting of: … eosinophilic esophagitis,.. (instant Claim 16)
Bebbington teaches intravenous and subcutaneous administration (instant Claim 38)
Bebbington teaches a composition comprising an antibody or fragment thereof that specifically binds to human Siglec-8, wherein the antibody comprises a Fc region and N-glycoside-linked carbohydrate chains linked to the Fc region, wherein less than 50% of the N-glycoside-linked carbohydrate chains in the composition contain a fucose residue. In some embodiments, substantially none of the N-glycoside-linked carbohydrate chains contain a fucose residue. (instant Claim 40-41)
	Bebbington teaches humanized, a chimeric antibody or a human anti-Siglec* antibody. (instant Claim 67)
	Bebbington teaches the antibody may comprise a heavy chain Fc region comprising a human IgG Fc region or the human IgG Fc region comprises a human IgG1 or IgG4. (instant Claims 69-70)
Bebbington teaches non-fucosylated IgG1 antibody (instant Claim 71)
Bebbington teaches the human IgG4 comprises the amino acid substitution  (instant Claim 73)
Bebbington teaches the antibody has been engineered to improve antibody-dependent cell-mediated cytotoxicity (ADCC) activity. (instant Claim 74)
Bebbington teaches the antibody comprises two heavy chains and wherein at least one of the two or both heavy chains of the antibody is non-fucosylated (instant Claim 76)
Bebbington teaches the antibody is monoclonal (instant Claims 78)
Bebbington teaches the individual is a human, which as evidenced by Youngblood, as demonstrated for human subject use in clinical trials (instant Claim 84)
Bebbington teaches the antibody in a pharmaceutical composition (instant Claim 85).
For all the foregoing reasons, the claims are anticipated by Bebbington.


12.	Claim(s) 15 and 42 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bebbington et al (USPN 9546215 (issued January 17, 2017); priority to 61/913,891 (filed 12/9/2013)).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement
Bebbington teaches a method for treating an eosonophilic disorder comprising eosinophilic esophagitis under the rubric of EGID using the following anti-Siglec-8 antibodies under:
a) element (B) of Claim 42 found in Table 4:

    PNG
    media_image5.png
    739
    797
    media_image5.png
    Greyscale

The CDR1-3 correspond to the VH and VL domain sequences of SEQ ID NOS in Table 3 using the corresponding “code name”, e.g., 2E2 RHE S-G (VH) and 2E2 RKF F-Y (VL). Here, 2E2 RHE S-G is SEQ ID NO: 11; 2E2 RHE E-D is SEQ ID NO: 12; 2E2 Y-V is SEQ ID NO:13, 2E2 RHE triple is SEQ ID NO: 14; and 2E2 RKF F-Y is SEQ ID NO: 24. Hence, elements (B),(D), and (E) of Claim 42 are taught by Bebbington.

b) elements (G)-(I) of Claim 42 are taught in Bebbington in Table 13:

    PNG
    media_image6.png
    511
    850
    media_image6.png
    Greyscale
The corresponding VH and VL domains to the antibodies designated 1C3, 1H10, and 4F11 are shown as SEQ ID NOS 106-108 for the respective VH domains and SEQ ID NOS: 109-111 for the respective VL domains on pp. 127-128 of the specification. Hence elements (J)-(L) of Claim 42 are taught by Bebbington.
	c) element (M) of Claim 42 is taught in Bebbington on p. 124 of the specification.
	d) element (N) of Claim 42 is taught in Bebbington on p. 124 and p. 125 of the specification.
	For all of the foregoing reasons, the claims are anticipated by Bebbington.

13.	Claim(s) 15-16, 78 and 84 is/are rejected under 35 U.S.C. 102(A)/(1) as being anticipated by Kiwamoto et al (Pharmacology & Therapeutics 135 (2012) 327–336; IDS 12/7/2021) as evidenced by Youngblood (PTO 892 form).
	Kiwamoto teaches human Siglec-8 associated with expression on eosinophils and the use of siglec-8 as a target to treat eosinophil and mast cell associated conditions (Abstract). That siglec-8 is expressed on eosinophils and that engaging this structure with antibodies or ligands results in apoptosis of eosinophils and inhibition of release of preformed and newly generated mediators from mast cells is makes the antigen an attractive target for antibody development (Abstract). Kiwamoto discloses that targeting siglec-8 with antibodies may be ideally suited for treatment of eosinophil related disorders, including eosinophilic gastrointestinal disorders (Abstract; Page 9, Section8) and which as evidenced by Youngblood, as demonstrated for human subject use in clinical trials. See also, Page 6, Section 6.1; Page 8, Para.2; Page 9, Para, 2-3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 15-16, 40-42, 49, 67, 69-71, 76-78 and 84-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77-78, 83 and 116-118 of copending Application No. 16/416,085 (reference application US 20200054723) as evidenced by Youngblood (PTO 892 form). The reference is not afforded the safe harbor protection under 35 USC 121 because it does not share any continuity with the instant case.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to methods of administering antibodies that bind human Siglec-8 to a subject in order to treat diseases mediated by cells such as eosinophils that express Siglec-8. Both claim sets refer to Fc regions with reduced fucose and/or enhanced ADCC. Both claim sets refer to humanized, chimeric, human antibody forms. Both claims sets refer to specific heavy chain, light chain, and/or CDR sequences for the administered antibody and which are identical in identity and scope. For example, elements (a)-(e) of reference Claim 118 correspond to elements (a), (f), (c), (b), (d), (e), respectively.
As evidenced by Youngblood, the treatment of a human with an anti-Siglec 8 antibody is rendered obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claims 15-16, 42 (a)(c)(e)(f)), 49, 67, 78 and 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  59, 56, and 61 (in reference to Claims 1, 6 and 17) of U.S. Patent No. 9546215 as evidenced by Youngblood (PTO 892 form). The patent is not afforded the safe harbor provision under 35 USC 121 because the case shares no continuity with the instant application.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the inventions are drawn to treating an eosinophilic gastrointestinal disorder with an anti-Siglec8 antibody being one of the VH/VL CDR1-3 and VH/VL pairs from the “2E2” clone.
Bebbington teaches and claims:
56. A method of treating a disease characterized by an increase of activated eosinophils or increased activity of mast cells expressing Siglec-8 in a subject, the method comprising administering to the subject an effective amount of the antibody of claim 1, 16 or 17, wherein the antibody of the Claim 1 binds to a human Siglec-8, wherein the antibody comprises a heavy chain variable region and a light chain variable region, wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO:6 or the light chain variable region comprises the amino acid sequence of SEQ ID NOs:16 or 21.
The sequence alignment for SEQ ID NO: 6 (VHCDR1-3 and VH E2E clone) of Bebbington has 100% identity with instant claimed SEQ ID NO: 6 (Claims 42 (a)(c)(e)(f)) and 49)

    PNG
    media_image2.png
    756
    791
    media_image2.png
    Greyscale


The sequence alignment for SEQ ID NO: 16 (VLCDR1-3 and VL E2E clone) of Bebbington has 100% identity with instant claimed SEQ ID NO: 16 (Claims 42 (a)(c)(e)(f)) and 49)


    PNG
    media_image3.png
    865
    831
    media_image3.png
    Greyscale


The sequence alignment for SEQ ID NO: 21 (VLCDR1-3 and VL E2E clone) of Bebbington has 100% identity with instant claimed SEQ ID NO: 21 (Claims 42 (a)(c)(e)(f)) and 49)

    PNG
    media_image4.png
    871
    838
    media_image4.png
    Greyscale

Each of claims 16 and 17 of the reference recite the sequence combination of SEQ ID NOS: 6 and 16 (Claim 16) and SEQ ID NOS: 6 and 21 (Claim 17).
	Bebbington teaches and claims:
59. The method of claim 56, wherein the disease is selected from the group consisting of: … hypereosinophilic syndrome.
	Bebbington teaches and claims:
61. The method of claim 56, wherein the disease is selected from the group consisting of: … eosinophilic esophagitis,..
Inherent to the method of Bebbington is that the antibody is monoclonal and that the individual is human.

Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643